PER CURIAM.
This is an interlocutory appeal by the appellants-plaintiffs from an order releasing Twenty-five Thousand ($25,000) Dollars forthwith from the Registry of the Court to intervenor, Insurance Services.
Appellants urge reversal on the grounds that the trial court erred in entering the order releasing the funds prior to the expiration of the time granted by the court for taking of a principal witness' deposition and for failing to give them prior notice of the entry of the order.
The record shows that the deposition of Joseph Morano was not transcribed and filed as directed by the trial court’s order of April 9, 1975, until May 15. The order complained of was entered on April 29, approximately two weeks before compliance with the order of April 9.
The court erred in entering the order appealed at a time prior to the completion of the deposition and before it was filed before the court as ordered. The court also erred in ordering the funds released forthwith without notice to appellants.
For the reasons stated the order appealed is reversed and the cause is remanded for further proceedings.
Reversed and remanded.